Citation Nr: 1702055	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating greater than 20 percent disabling for the evaluation of residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970. 

This case is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Winston-Salem, North Carolina, with reduction in rating from 100 to 20 percent effective May 1, 2012, per the requirements of the Diagnostic Code under which the Veteran's disability is evaluated.  

Claims for service connection for high blood pressure and erectile dysfunction secondary to residuals prostate cancer (pursuant to 38 C.F.R. § 3.310(a)) were adjudicated separately and are not on appeal.  The claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective May 1, 2012, was granted during pendency of the appeal.  


FINDING OF FACT

The Veteran's residuals of prostate cancer require usage of wearing of absorbent materials which requires being changed 2 to 4 times per day.  


CONCLUSION OF LAW

The criteria are met for increased rating to 40 percent for residuals of prostate cancer, since May 1, 2012.  38 U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain             on his behalf.

The Board finds the VCAA duties to notify and assist met as to the claim decided.  The Veteran has been provided satisfactory and timely VCAA notice.                     In furtherance of VA's duty to assist, the RO has obtained the Veteran's                         VA and private treatment records and arranged for VA Compensation and Pension examination.   The Veteran declined opportunity for a hearing.  At this stage,           there is no indication of further development to complete or relevant evidence to associate with the record.  The Board has a sufficient basis upon which to issue a decision.

Law for Application 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling.  Following            the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence of metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction, in turn, is evaluated under the rating criteria for urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability                   in question.  38 C.F.R. § 4.115a.  (Rating provisions under the VA rating schedule that are based on urinary frequency or obstruction do not exceed the already assigned 40 percent and so do not need to be considered.) 

With regard to condition of urinary leakage, the pertinent criteria indicate that a        20 percent rating will be assigned where there is a requirement of the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating corresponds to the requirement of wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum available 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R.             § 4.115a.

Another part of the rating schedule relevant here is urinary frequency.  Daytime voiding interval between two and three hours, or; awakening to void two times per night requires 10 percent.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night requires 20 percent.  Daytime voiding interval less than one hour, or; awakening to void five or more times per night requires 40 percent.  

By April 2011 RO rating decision the claim of service connection for prostate cancer, status post radical prostatectomy was granted, with an evaluation of           100 percent effective January 26, 2011.  The Veteran's prostate cancer was successfully treated in September 2011.  At this time there was the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, and there has been no local recurrence of metastasis of the neoplasm. Accordingly, the RO evaluated the disability based on residuals and assigned a 20 percent evaluation, effective May 1, 2012.  
 
Initially, the Board notes that prior to assigning the 20 percent rating, which reduced the evaluation from 100 percent, the RO properly complied with the provisions of 38 C.F.R. § 3.105(e), affording the Veteran proper notice and hearing rights, and proposed rating decision outlining the reduction as required by DC 7528. 

Briefly stated, evidence includes September 2011 VA Compensation and Pension examination showed the Veteran was status post robotic prostatectomy.  He recalled after the procedure being told later that he was "cancer free" and so the disease was indicated as in remission.  The veteran had developed urinary leakage after his prostate surgery.  His voiding dysfunction had caused urine leakage.  This required absorbent material which had to be changed less than 2 times per day.  Voiding dysfunction did not require the use of an appliance.  Voiding dysfunction did not cause increased urinary frequency.  Voiding dysfunction did not cause signs or symptoms of obstructed voiding.   The foregoing exam was the basis for the RO's assignment of a rating based on the Veteran's residuals and preceded the actual effectuation of the new rating by about 8 months.

Various lay statements from witness observation attest to incidents of periodic urinary incompetence.  Private treatment records from a urology clinic indicate, January 2012, that the Veteran wore 1 to 3 pads per day depending on physical activity due to stress urinary incontinence.  Another record from May 2012 state the Veteran was not using any pads for back-up protection.

Thus far, the evidence is consistent with the RO's decision that a 100 percent evaluation would not continue past May 1, 2012, as the period of active prostate cancer had long since ended.  Therefore, the underlying condition was to be rated on its residuals.  However, the Board finds that the proper evaluation from May 1, 2012 is a higher 40 percent.  The December 2013 VA Form 9 (Substantive Appeal) from the Veteran states he had incontinence to the point of voiding completely day and night.  More specifically, the October 2012 VA general medical examination indicates the Veteran had residual urinary incontinence with a leakage after the surgery, with pads that he changed at least four times a day.  Herein is the evidence which substantiates that the criteria for a higher 40 percent rating is met.  Evidence to the contrary notwithstanding, the best evidence before the Board substantiates that 40 percent is indeed proper.  This determination is made having resolved reasonable doubt in the Veteran's favor.  See 38 C.F.R. § 4.3.  

A 40 percent rating is awarded from May 1, 2012.  Having addressed why a 40 percent rating is warranted, the Board notes that a higher rating is not appropriate. Here, the overall disability picture, giving the Veteran the benefit of the doubt, demonstrates the need to change absorbent materials up to four times a day over the course of the appeal period. However, urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is not shown when considering all the evidence of record. 

Accordingly, a 40 percent, but no higher, is appropriate for the Veteran's residuals of prostate cancer.


ORDER

A 40 percent evaluation for residuals of prostate cancer is granted, effective May 1, 2012, subject to applicable law on VA compensation.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


